DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 08/21/2019, Claims 1-20 have been cancelled, and newly added Claims 21-38 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24-28, 30-33, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-9, 11-13, 15, 17, and 18 of U.S. Patent No. 10,368,898 (now referred to as Pat ‘898). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 21, Claim 1 of Pat ‘898 discloses an elongated assembly of an ultrasonic surgical instrument, the elongated assembly comprising (Column 10, Lines 27-29): 
a waveguide including a torque adapter disposed thereabout towards a proximal end thereof (Column 10, Lines 30-31); 
a drive assembly including a drive tube slidably receiving the torque adapter therethrough (Column 10, Lines 43-49); 
a torque housing slidably disposed about the drive tube and fixedly engaged about the torque adapter (Column 10, Lines 49-52); and 
a rotation knob longitudinally fixed about the torque housing and operably coupled to the torque housing such that the torque housing and the rotation knob cooperate to define a torque wrench configured to impart rotation to the waveguide in response to rotation of the rotation knob to facilitate engagement of the waveguide with an ultrasonic transducer up to a torque limit, and to decouple the rotation knob from the torque housing to inhibit application of additional torque to the waveguide above the torque limit (Column 10, Lines 53-64).
Regarding Present Claim 22, Claim 2 of Pat ‘898 discloses the elongated assembly according to claim 21, wherein: 
the torque housing includes at least one cantilever arm extending outwardly therefrom; and 
the rotation knob defines a plurality of spaced-apart channels disposed radially about an annular interior surface thereof, wherein each of the at least one cantilever arms is configured for receipt within one of the plurality of spaced-apart channels to impart rotation to the waveguide in response to rotation of the rotation knob up to the torque limit, and wherein, each of the at least one cantilever arms is configured to cam out of the one of the plurality of spaced-apart channels to decouple the rotation knob from the torque housing to inhibit application of additional torque to the waveguide above the torque limit.
Regarding Present Claim 24, Claim 6 of Pat ‘898 discloses the elongated assembly according to claim 21, wherein the torque housing includes first and second housing parts configured to engage one another via snap-fitting to form the torque housing.
Regarding Present Claim 25, Claim 7 of Pat ‘898 discloses the elongated assembly according to claim 21, wherein the torque housing defines a receiver block configured to receive the torque adapter to fixedly engage the torque adapter and, thus, the waveguide relative to the torque housing.
Regarding Present Claim 26, Claim 8 of Pat ‘898 discloses the elongated assembly according to claim 21, wherein the drive assembly further includes a collar fixedly engaged about the drive tube, a washer fixed engaged about the drive tube towards at a position spaced-apart from the collar, a ferrule slidably disposed about the drive tube between the washer and the collar, and a spring disposed about the drive tube between the washer and the ferrule.
Regarding Present Claim 27, Claim 9 of Pat ‘898 discloses the elongated assembly according to claim 26, wherein the ferrule and the collar define an annular gap therebetween configured to receive a driving portion of a movable handle of an ultrasonic surgical instrument.
Regarding Present Claim 28, Claim 11 of Pat ‘898 discloses an ultrasonic surgical instrument (Column 11, Lines 58), comprising: 
a handle assembly including a housing and an ultrasonic transducer coupled to the housing (Column 11, Lines 59-65); and 
an elongated assembly configured for operable engagement with the handle assembly, the elongated assembly, including (Column 11, Lines 66-67): 
a waveguide including a torque adapter disposed thereabout towards a proximal end thereof (Column 12, Lines 1-4); 
a drive assembly including a drive tube slidably receiving the torque adapter therethrough (Column 12, Lines 14-21); 
a torque housing slidably disposed about the drive tube and fixedly engaged about the torque adapter (Column 12, Lines 22-25); and 
a rotation knob longitudinally fixed about the torque housing and operably coupled to the torque housing such that the torque housing and the rotation knob cooperate to define a torque wrench configured to impart rotation to the waveguide in response to rotation of the rotation knob to facilitate engagement of the waveguide with the ultrasonic transducer up to a torque limit, and to decouple the rotation knob from the torque housing to inhibit application of additional torque to the waveguide above the torque limit (Column 12, Lines 26-36).
Regarding Present Claim 30, Claim 12 of Pat ‘898 discloses the ultrasonic surgical instrument according to claim 28, further comprising a generator engaged with the ultrasonic transducer to define a transducer and generator assembly, the transducer and generator assembly configured to releasably couple to the housing.
Regarding Present Claim 31, Claim 13 of Pat ‘898 discloses the ultrasonic surgical instrument according to claim 30, further comprising a battery assembly configured to releasably couple to the housing, the battery assembly configured to power the generator for driving the ultrasonic transducer.
Regarding Present Claim 32, Claim 11 and Claim 18 of Pat’898 discloses the ultrasonic surgical instrument according to claim 28, wherein the rotation knob is rotatably coupled to the housing.
Regarding Present Claim 33, Claim 18 of Pat ‘898 discloses the ultrasonic surgical instrument according to claim 28, wherein: the torque housing includes at least one cantilever arm extending outwardly therefrom; and the rotation knob defines a plurality of spaced-apart channels disposed radially about an annular interior surface thereof, wherein each of the at least one cantilever arms is configured for receipt within one of the plurality of spaced-apart channels to impart rotation to the waveguide in response to rotation of the rotation knob up to the torque limit, and wherein, each of the at least one cantilever arms is configured to cam out of the one of the plurality of spaced-apart channels to decouple the rotation knob from the torque housing to inhibit application of additional torque to the waveguide above the torque limit.
Regarding Present Claim 37, Claim 15 of Pat ‘898 discloses the ultrasonic surgical instrument according to claim 28, wherein the drive assembly further includes a collar fixedly engaged about the drive tube, a washer fixed engaged about the drive tube towards at a position spaced-apart from the collar, a ferrule slidably disposed about the drive tube between the washer and the collar, and a spring disposed about the drive tube between the washer and the ferrule.
Regarding Present Claim 38, Claim 17 of Pat ‘898 discloses the ultrasonic surgical instrument according to claim 37, wherein the ferrule and the collar define an annular gap therebetween configured to receive a driving portion of a movable handle of the handle assembly.

Allowable Subject Matter
Claims 23, 29, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771